Name: Commission Regulation (EC) No 285/2003 of 14 February 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the first quarter of 2003
 Type: Regulation
 Subject Matter: Africa;  animal product;  economic geography;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0285Commission Regulation (EC) No 285/2003 of 14 February 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the first quarter of 2003 Official Journal L 042 , 15/02/2003 P. 0028 - 0030Commission Regulation (EC) No 285/2003of 14 February 2003on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the first quarter of 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EC) No 2467/98 as regards the import and export of products in the sheepmeat and goatmeat sector(1), as last amended by Regulation (EC) No 272/2001(2), and in particular Article 16(4) thereof,Whereas:(1) Title II B of Regulation (EC) No 1439/95 contains detailed rules for imports under GATT/WTO non-country-specific tariff quotas. Under Article 16(4) of Regulation (EC) No 1439/95, it is necessary to decide the extent to which import licences may be issued for applications lodged for the first quarter of 2003.(2) Under Article 15 of Regulation (EC) No 1439/95, the maximum quantity available for the first quarter of 2003 is one quarter of the total quota for the current year. Accordingly, the quantity available for the first quarter of 2003 is limited to 125 tonnes for quota No 09.4147 (countries in group 4) and 50 tonnes for quota No 09.4037 (countries in group 5) in the Annex to Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat(3).(3) If the quantities covered by licence applications exceed the quantities which may be imported under Article 15 of Regulation (EC) No 1439/95, those quantities should be reduced by a single percentage in accordance with Article 16(4)(b) of that Regulation.(4) If the quantities covered by licence applications do not exceed the quantities provided for in Regulation (EC) No 1439/95, then all the licence applications may be accepted for the full quantity.(5) The quantities applied for between 1 and 10 January 2003 were 33967 tonnes for group 4 and 129333 tonnes for group 5. In view of the quantities available for the first quarter, the acceptance percentage shall be 100 % for group 4 and 38,6599 % for group 5.(6) Licences may be used only for products meeting all the requirements of the veterinary rules currently in force in the Community.(7) Applications have been lodged in Germany and France for products originating in South Africa, and in Greece and Italy for products originating in Namibia,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 16(5) of Regulation (EC) No 1439/95, Germany may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 January 2003. The following quantities shall be authorised:Member State: Germany - 1 January tot 31 March - Import terms>TABLE>Article 2In accordance with Article 16(5) of Regulation (EC) No 1439/95, Greece may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 January 2003. The following quantities shall be authorised:Member State: Greece - 1 January to 31 March - Import terms>TABLE>Article 3In accordance with Article 16(5) of Regulation (EC) No 1439/95, France may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 January 2003. The following quantities shall be authorised:Member State: France - 1 January to 31 March - Import terms>TABLE>Article 4In accordance with Article 16(5) of Regulation (EC) No 1439/95, Italy may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 January 2003. The following quantities shall be authorised:Member State: Italy - 1 January to 31 March - Import terms>TABLE>Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 25 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 143, 27.6.1995, p. 7.(2) OJ L 41, 10.2.2001, p. 3.(3) OJ L 351, 28.12.2002, p. 73.